Citation Nr: 1316292	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to February 16, 2012.

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, since February 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from August 1985 to August 1996.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge in June 2009. A transcript of the hearing is of record.

The case was previously before the Board in October 2009, when a decision was rendered as to his hearing loss claim and his back disorder claim was remanded.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In December 2010, the Court vacated and remanded the Veteran's hearing loss claim pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties.  Development was completed as to his back disorder claim. 

The case was once again before the Board in May 2011, when a decision was rendered as to his back disorder claim and his hearing loss claim was remanded. The Veteran appealed to the Court.  In June 2012, the Court issued a Memorandum Decision vacating and remanding the Veteran's residuals of a lumbar spine injury with degenerative joint disease claim.  Development as to the Veteran's hearing loss claim has been conducted.


The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.

Increased Rating Lumbar Spine-  Pursuant to the June 2012 CAVC Memorandum Decision, the Board will remand for further development with respect to the Veteran's claim for entitlement to a rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative joint disease.  Specifically, the Court stated that the May 2010 VA examination relied on by the Board in the May 2011 decision was not adequate.  A new spine examination should therefore be provided to the Veteran.

Increased Rating Bilateral Hearing Loss-  The May 2011 Board Remand requested that a VA audiological examination by afforded to the Veteran.  Although a February 2012 examination was completed, the VA examiner did not review the Veteran's claims file as was instructed in the Remand.  Moreover, the VA examiner did not address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  Rather a cursory statement from the Veteran, that he had difficulty hearing and could not carry on a normal conversation, was noted.  

The Board is obligated by law to ensure compliance with remand request.  Where the remand requests of the Board are not satisfied, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should undergo a VA orthopedic examination of his residuals of lumbar spine injury with degenerative joint disease to determine the current level of severity of his disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the lumbar spine disability.  The examiner should also comment as to the presence or absence of ankylosis.
	
The VA examiner should address whether the Veteran has intervertebral disc syndrome.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had IVDS resulting in "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected lumbar spine, the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Return the Veteran's claims file to the examiner(s) who conducted his February 2012 VA audiological examination, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file.  The examiner should additionally address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  The rationale for all opinions should be provided.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


